Exhibit Termination of Services Agreement This Termination of Services Agreement (“Agreement”), is effective as of the 13th day of May, 2009 (the “Effective Date”), and is entered into by and between NBL Technologies Inc., a corpo­ration organized and existing under the laws of Belize (“NBL”); Robert Tonge (“RT”); and the following entities (each a “Company” and collectively, the “Companies”): Financial Services inc., a corporation organized and existing under the laws of the Commonwealth of Dominica (“FSC”); FastCash Limited, a corporation organized and existing under the laws of Grenada (“FC Grenada”); FastCash (St. Lucia) Limited, a corporation organized and existing under the laws of St. Lucia (“FC St.
